Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benbasat et al (PGPUB 2013/0271427 A1) in view of Herlein et al (PGPUB 2011/0004704 A1)


As to claim 1, Benbasat (Figs. 8, 11) teaches, a transmitting method (Fig. 6) for touch screen instruction (i.e. common mode data CM and differential image C), comprising:
obtaining, by a receiving device (receive section 1107 and transmit section 1114), a touch screen instruction (captured touch data C’) from a touch screen (touch panel 1124) via a first transmission medium interface (i.e. connection between transmit section 1114, touch panel 1124, receive section 1107), the touch screen instruction comprising a user operation input (i.e. user touch) to the touch screen (¶ 82);
generating, by the receiving device, a common mode signal (common mode data CM) from the obtained touch screen instructions (¶ 63);
obtaining, by the receiving device, a differential signal (i.e. capture differential touch image)(¶ 54, 55);
generating, by the receiving device, a differential mode signal from the differential signal (i.e. generate signals for differential touch image C)(¶ 55)
superimposing (i.e. addition in the equation 27 on ¶ 63), by the receiving device, the common mode signal obtained with the differential mode signal obtained through processing a differential signal to obtain a mixed signal (new image C’) including the differential mode signal (¶ 63); and
transmitting, by the receiving device (host processor 1128 and computing system 1100), the mixed signal via a network port (¶ 85: performed actions such as moving an object, scrolling or panning can be performed over a computer network).
Benbasat teaches adding the common mode signal and the differential image signal, but does not specifically teach the differential image signal being TMDS specification.
Herlein (Fig. 2) teaches, wherein the differential signal comprises a transition-minimized differential signaling (TMDS) signal (i.e. HDMI connection can be used for communication with touch-screen via differential signals utilizing TMDS, CEC protocol, ¶ 27).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Herlein’s HDMI communication method into Benbasat’s device, so as to provide HDMI standards and functionality to allow for vendor specific applications and commands to control the display 130 and peripheral devices (¶ 32). Further, HDMI standards is a well-known industry standard that can be introduced in obvious manner.

As to claim 8, Benbasat (Figs. 8, 11) teaches, a receiving method for a touch screen instruction (i.e. common mode data CM and differential image C), comprising:
Receiving via a network port (¶ 85: performed actions such as moving an object, scrolling or panning can be performed over a computer network), by the transmitting device (receive section 1107 and transmit section 1114), a mixed signal (new image C’) comprising (i.e. additional in the equation 27 on ¶ 63) with(i.e. touch information stored in the imager C’);
processing, by the transmitting device, the mixed signal to obtain the touch screen instruction (i.e. panning or scrolling); wherein the touch screen instruction is used to control a video source device (i.e. control touch screen) connected to the transmitting device (¶ 85).
Benbasat teaches adding the common mode signal and the differential image signal, but does not specifically teach the differential image signal being TMDS specification.
Herlein (Fig. 2) teaches, wherein the differential signal comprises a transition-minimized differential signaling (TMDS) signal (i.e. HDMI connection can be used for communication with touch-screen via differential signals utilizing TMDS, CEC protocol, ¶ 27).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Herlein’s HDMI communication method into Benbasat’s device, so as to provide HDMI standards and functionality to allow for vendor specific applications and commands to control the display 130 and peripheral devices (¶ 32). Further, HDMI standards is a well-known industry standard that can be introduced in obvious manner.

As to claim 13, Benbasat (Figs. 8, 11) teaches, a transmitting device (receive section 1107, transmit section 1114), comprising: 
a memory (program storage 1132) configured to store application program code (i.e. firmware, program)(¶ 86); and 
a processor (host processor 1128 and processor subsystem 1102) coupled to the memory and configured to invoke the application program code to (¶ 85): 
obtain a touch screen instruction (i.e. common mode data CM and differential image C) from the touch screen via the interface of the first transmission medium (i.e. connection between 1128 and 1102 as shown in Fig. 11); 
wherein the touch screen instruction comprises user operation input (i.e. user touch) to the touch screen (¶ 82); 
generate a common mode signal (common mode data CM) from the obtained touch screen instructions (¶ 63);
obtain a differential signal (i.e. capture differential touch image)(¶ 54, 55);
generate a differential mode signal from the differential signal (i.e. generate signals for differential touch image C)(¶ 55)
superimpose (i.e. addition in the equation 27 on ¶ 63) the common mode signal (common mode data CM) with the differential mode signal (differential touch image C) to obtain a mixed signal (new image C’) including differential signal and the touch screen instruction (¶ 63); and
wherein the mixed signal is transmitted via a network port (¶ 85: performed actions such as moving an object, scrolling or panning can be performed over a computer network).
Benbasat teaches adding the common mode signal and the differential image signal, but does not specifically teach the differential image signal being TMDS specification.
Herlein (Fig. 2) teaches, wherein the differential signal comprises a transition-minimized differential signaling (TMDS) signal (i.e. HDMI connection can be used for communication with touch-screen via differential signals utilizing TMDS, CEC protocol, ¶ 27).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Herlein’s HDMI communication method into Benbasat’s device, so as to provide HDMI standards and functionality to allow for vendor specific applications and commands to control the display 130 and peripheral devices (¶ 32). Further, HDMI standards is a well-known industry standard that can be introduced in obvious manner.

As to claim 17, Benbasat (Figs. 8, 11) teaches, a receiving device (receive section 1107, transmit section 1114), comprising: 
a memory (program storage 1132) configured to store application program code (i.e. firmware, program)(¶ 86); and 
a processor (host processor 1128 and processor subsystem 1102) coupled to the memory and configured to invoke the application program code to (¶ 85): 
receive via a network port (¶ 85: performed actions such as moving an object, scrolling or panning can be performed over a computer network), a mixed signal (new image C’) comprising (i.e. touch information stored in the imager C’).
process a mixed signal to obtain the touch screen instruction (i.e. panning or scrolling); 
wherein the touch screen instruction is used to control a video source device (i.e. control touch screen) connected to the transmitting device (¶ 85).
Benbasat teaches adding the common mode signal and the differential image signal, but does not specifically teach the differential image signal being TMDS specification.
Herlein (Fig. 2) teaches, wherein the differential signal comprises a transition-minimized differential signaling (TMDS) signal (i.e. HDMI connection can be used for communication with touch-screen via differential signals utilizing TMDS, CEC protocol, ¶ 27).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Herlein’s HDMI communication method into Benbasat’s device, so as to provide HDMI standards and functionality to allow for vendor specific applications and commands to control the display 130 and peripheral devices (¶ 32). Further, HDMI standards is a well-known industry standard that can be introduced in obvious manner.

Claim(s) 2-6, 9-12, 14-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Benbasat and Herlein  as applied to claim 1 above, and further in view of Dickens et al (PGPUB 2014/0211095 A1)
	As to claim 2, Benbasat and Herlein teach the transmitting method of claim 1, but do not specifically teach one of USB, RS232, SPL, or 12C for transmission medium interface.
	Dickens (Fig. 3) teaches, obtaining, by the receiving device, the touch screen instruction from the touch screen via the first transmission medium interface comprises:
	obtaining, by the receiving device, the touch screen instruction from the touch screen via a universal serial bus (USB) interface of the receiving device (¶ 22: USB channel. Since Applicant’s claim uses “or” clause, the claim is interpreted with alternative language and is rejected solely on USB channel in Dickens);



It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

	As to claim 3, Benbasat (Figs. 8, 11) teaches, the transmitting method according to claim 1, wherein superimposing, by the receiving device, the common mode signal with the differential mode signal to obtain the mixed signal including the TMDS signal (i.e. TMDS discussed in claim 1 above) and the touch screen instruction comprises, but does not teach a twisted pair.
	Dickens (Fig. 3) teaches, 	superimposing, by the receiving device (receiver 114), the common mode signal obtained through processing the (multiplexer 300) with the differential mode signal obtained through processing the differential signal by a second signal processing circuit (common mode choke) on a preset twisted pair (four twisted wire pair cable) of wires to obtain the mixed signal (i.e. add or remove common mode signal and differential mode signaling, ¶ 9, claim 2) including the TMDS signal the (¶ 9, 96, 99, 100).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).
	
As to claim 4, Benbesat and Herlein teach the transmitting method according to claim 3, wherein transmitting, by the receiving device, the mixed signal via the network port, but do not specifically teach twisted pair.
Dickens (Fig. 3) teaches, transmitting, by the receiving device, the mixed signal based on the preset twisted pair via the network port (i.e. signal from cable 116 is further applied to USB ports 274, 276).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

As to claim 5, Benbasat and Herlein teach the transmitting method according to claim 4, but do not specifically teach twisted pair. 
Dickens (Fig. 3) teaches, wherein the preset twisted pair of wires comprises a common mode channel (¶ 103: i.e. third and first twisted wire pair) and a differential mode channel (first-fourth twisted wire pair, claim 1): and
 transmitting, by the receiving device, the mixed signal based on the preset twisted pair via the network port comprises:
transmitting, by the receiving device, the common mode signal based on a common mode channel via the network port (¶ 108, 110: i.e. common mode chokes are used to input/output signals), and
transmitting the differential mode signal based on a differential mode channel via the network port (¶ 108, 110: i.e. differential signal is carried as the difference between the common mode voltages of two pairs of conductors)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

As to claim 6, Benbasat and Herlein teach the transmitting method of claim 1, but do not specifically teach serial data by a conversion chip for common mode signal.
Dickens (Fig. 3) teaches, wherein processing, by the receiving device, the touch screen instruction by the first signal processing circuit to obtain the common made signal comprises:
converting, by the receiving device, the touch screen instruction into serial data (i.e. USB is a serial data stream) by a conversion chip (common mode circuitry of the transmitter 112, ¶ 87, 88) of the first signal processing circuit (¶ 22), and processing the serial data into the common mode signal by the first signal processing circuit (¶ 22, 87, 88).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

	As to claim 9, Benbasat and Herlein teach the receiving method according to claim 8, wherein the receiving method, but do not specifically teach the HDMI, Type-C, DP, VGA, DVD interfacesd
Dickens (Fig. 3) teaches, after processing, by the transmitting device, the mixed signal to obtain the (i.e. touch screen instruction is already discussed in Benbasat in claims 1 and 8), the transmitting device transmits the touch screen instruction to the video source device via an interface of a second transmission medium to control the video source device outputting audio and video data to the transmitting device via a high definition multimedia interface HDMI (¶ 62, HDMI), a Type-C interface, a display port (DP) interface (¶ 87, mini displayport), a video graphics array (VGA) interface or a digital visual interface (DVD of the transmitting device. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

	As to claim 10, Benbasat and Herlein teach the transmitting method of claim 1, but do not specifically teach one of USB, RS232, SPL, or 12C for transmission medium interface.
	Dickens (Fig. 3) teaches, wherein transmitting, by the transmitting device, the touch screen instruction to the video source device via the interface of the second transmission medium comprises: 
transmitting, by the transmitting device, the touch screen instruction to the video source device via a universal serial bus (USB) interface of the transmitting device (¶ 22: USB channel. Since Applicant’s claim uses “or” clause, the claim is interpreted with alternative language and is rejected solely on USB channel in Dickens);



It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

As to claim 11, Benbasat and Herlein teach the receiving method according to claim 8, but do not specifically teach extracting.
Dickens (Fig. 5) teaches, wherein processing, by the transmitting device, the mixed signal to obtain the touch screen instruction, comprises: 
extracting, by the transmitting device, the mixed signal to obtain a common mode signal (¶ 108, 109: i.e. common choke used to extract the data); and 
processing the common mode signal to obtain the (¶ 109, 110).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

As to claim 12, Benbasat and Herlein teach the receiving method according to claim 11, but do not specifically teach serial data.
Dickens (Figs. 3, 5) teaches, wherein processing the common mode signal to obtain the touch screen instruction comprises: 
processing the common mode signal to obtain serial data (i.e. USB is a serial data stream) and converting the serial data into the touch screen instruction by a conversion chip (common mode circuitry of the receiver 114, ¶ 94).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

As to claim 14, Benbasat and Herlein teach the transmitting device of claim 13, but do not specifically teach the medium interfaces.
Dickens (Fig. 3) teaches, wherein the first transmission medium interface comprises a universal serial bus (USB) interface (¶ 22: USB channel. Since Applicant’s claim uses “or” clause, the claim is interpreted with alternative language and is rejected solely on USB channel in Dickens), 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

	As to claim 15, Benbasat (Figs. 8, 11) teaches, the transmitting device according to claim 13, wherein the processor configured to superimpose the common mode signal with the differential mode signal to obtain the mixed signal including the TMDS signal (i.e. TMDS discussed with Benbasat in claim 1 and 13) and the touch screen instruction.
Benbasat and Herlein do not specifically teach twisted pair of wires. 
	Dickens (Fig. 3) teaches, 	superimpose the common mode signal obtained through processing the (i.e. add or remove common mode signal and differential mode signaling, ¶ 9, claim 2) comprising the TMDS signal and the (¶ 9, 96, 99, 100).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

As to claim 16, Benbasat and Herlein teach the transmitting device of claim 1, but do not specifically teach serial data to obtain the common mode signal..
Dickens (Fig. 3) teaches, wherein processor configured to obtain the common made signal through processing the touch screen is configured to:
Convert the touch screen instruction into serial data (i.e. USB is a serial data stream, ¶ 22, 87, 88) and process the serial data into the common mode signal (¶ 22, 87, 88).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

	As to claim 18, Benbasat and Herlein teach the receiving device according to claim 17, but do not specifically teach the second transmission medium interface.
Dickens (Fig. 3) teaches, wherein the receiving device further comprise a second transmission medium interface (i.e. connection to 104) 
the second transmission medium interface is configured to transmit the touch screen instruction to the video source device to control the audio and video data outputted from the video source device to the transmitting device via a high definition multimedia interface HDMI (¶ 62, HDMI), a Type-C interface, a display port (DP) interface (¶ 87, mini displayport), a video graphics array (VGA) interface or a digital visual interface DVD of the transmitting device,
the interface of the second transmission medium comprises 
wherein the interface of the second transmission medium comprises a universal serial bus (USB) interface (¶ 22: USB channel. Since Applicant’s claim uses “or” clause, the claim is interpreted with alternative language and is rejected solely on USB channel in Dickens), 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).
As to claim 19, Benbasat and Herlein teach the receiving method according to claim 17, but do not specifically teach extracting.
Dickens (Fig. 5) teaches, wherein the processor configured to process the mixed signal to obtain the touch screen instruction configured to:: 
extract the mixed signal to obtain a common mode signal (¶ 108, 109: i.e. common choke used to extract the data); and 
process the common mode signal to obtain the (¶ 109, 110).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

As to claim 20, Benbasat and herlein teach the receiving method according to claim 19, but do not specifically teach serial data.
Dickens (Figs. 3, 5) teaches, the processor configured to process the common mode signal to obtain the touch screen instruction configured to: 
process the common mode signal to obtain serial data (i.e. USB is a serial data stream) and convert the serial data into the touch screen instruction by a conversion chip (common mode circuitry of the receiver 114, ¶ 94).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dicken’s data communication method into Benbasat’s touch display system as modified with the teaching of Herlein, so as to improve signal integrity (¶ 16).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691